Case 1:19-cv-17196-NLH-JS Document 168 Filed 06/19/20 Page 1 of 2 PageID: 2052



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


 BRIAN F. MCBRIDE,                        Civil No. 19-17196(NLH)(JS)

             Plaintiff,
    v.
                                          ORDER
 TOWNSHIP OF WASHINGTON; JOSEPH
 J. MICUCCI; CAPEHART AND
 SCATCHARD, PA; CARMEN
 SAGINARIO; and ELIZABETH
 MICUCCI,

             Defendants.



HILLMAN, District Judge

      For the reasons expressed in the Court’s Opinion filed

today,

      IT IS on this     _18th_ __ day of     June   , 2020

      ORDERED Defendants’ motions to dismiss Plaintiff’s

complaint (ECF Nos. 7 & 20) be, and the same hereby are,

GRANTED.    Counts 2 and 9 of the complaint are dismissed with

prejudice.    All other remaining counts are dismissed without

prejudice; and it is further

      ORDERED Plaintiff’s motion for leave to file a sur reply to

the Capehart Defendants’ motion to dismiss (ECF No. 27) be, and

the same hereby is, GRANTED; and it is further

      ORDERED Plaintiff’s motions for injunctive relief and

restraining orders (ECF No. 23, 92, & 123) be, and the same
Case 1:19-cv-17196-NLH-JS Document 168 Filed 06/19/20 Page 2 of 2 PageID: 2053



hereby are, DENIED AS MOOT; and it is further

      ORDERED Plaintiff’s motion to compel (ECF No. 25),

Plaintiff’s motions and cross-motions for summary judgment (ECF

Nos. 13, 16 & 28), various other discovery-based motions (ECF

Nos. 17, 45, 50, 72, 94, & 103) be, and the same hereby are,

DENIED AS MOOT; and it is further

      ORDERED third-party Jason Gonter’s motion to quash a

subpoena served upon him by Plaintiff (ECF No. 147) be, and the

same hereby is, DENIED AS MOOT; and it is further

      ORDERED Plaintiff’s motions for default judgment (ECF Nos.

10 & 15) and Plaintiff’s motions for sanctions (ECF Nos. 18, 26,

40, 44, 60, & 127) be, and the same hereby are, DENIED; and it

is further

      ORDERED plaintiff shall have thirty (30) days from the date

of this Order to seek leave to file an amended complaint.             Any

such motion shall comply with Local Civil Rule 7.1 and all other

applicable Federal Rules of Civil Procedure, as outlined in the

accompanying Opinion; and it is further

        ORDERED the Clerk shall have a copy of this Order and the

accompanying Opinion emailed to Plaintiff at the email address

Plaintiff has placed on filed with the Court:

bf.mcbride@comcast.net.

                                          s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.
